COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


CRYSTAL LYNN LOWE,                               §
              Appellant,                                           No. 08-16-00255-CR
                                                 §
                                                                      Appeal from the
V.                                               §
                                                                    426th District Court
                                                 §
THE STATE OF TEXAS,                                                of Bell County, Texas
               Appellee.                         §
                                                                        (TC# 75432)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on Appellant’s motion to dismiss the appeal and

concludes that the appeal should be dismissed, in accordance with the opinion of this Court. We

therefore dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.